Citation Nr: 0004047	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative residuals of amputation of 
the tip of the left index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1960 to December 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection 
for laceration of the left index finger with a noncompensable 
evaluation, effective from October 7, 1996.  By rating 
decision in March 1999, the RO granted an increased 
evaluation of 10 percent, also effective October 7, 1996.  


REMAND

In September 1998, the Board remanded the veteran's claim for 
further development to include clarification of the veteran's 
request for a hearing, and obtaining medical treatment 
records and a VA examination.  In a statement, received in 
October 1998, the veteran reported that he had no treatment 
for his finger since discharge from service.  A VA 
examination was conducted in January 1999.  

However, in his "Clarification of Personal Hearing 
Request," received in October 1998, the veteran indicated 
that he did want to appear for a personal hearing, following 
the medical examination.  There is no indication in the 
record that a hearing was scheduled.  In addition, it remains 
unclear whether the veteran wishes to appear before a Member 
of the Board at the RO or before a local hearing officer.  A 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.  38 C.F.R. § 20.700(a) (1999).  
In general, when remand orders are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should clarify whether the veteran 
wishes a hearing before an RO hearing 
officer or with a Member of the Board at 
the RO.  The RO should arrange for the 
requested hearing.  A copy of the notice 
to the veteran of the scheduled hearing 
should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




